COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-359-CV
  
  
IN 
RE THE FINISH LINE, INC.                                                      RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator’s petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator’s petition 
for writ of mandamus is denied.
        The 
court has also considered the motions for admission pro hac vice of 
relator’s nonresident counsel, Kenneth J. Yerkes and Stephanie A.H. 
Blackman.  These motions are denied for failure to pay the fee required for 
participation in the proceedings of this cause before the court.  See
Tex. Gov’t Code Ann. § 82.0361 
(Vernon Supp. 2004-05); Tex. R. Govern. 
Bar Adm’n XIX (West 2004).
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
          
                                                                  PER 
CURIAM
 
  
  
PANEL 
A: MCCOY, LIVINGSTON, and GARDNER, JJ.
 
DELIVERED: 
December 9, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.